The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 22, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: March 22, 2021




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

    In re:                                                )             Chapter 7
                                                          )
    JOHN W. STRUHAR, SR.,                                 )             Case No. 20-11957
        Debtor.                                           )
                                                          )              Judge Arthur I. Harris
                                                          )
    CUTTING EDGE DECORATIVE                               )
    CONCRETE,                                             )             Adversary Proceeding
       Plaintiff.                                         )             No. 20-1073
                                                          )
    v.                                                    )
                                                          )
    JOHN W. STRUHAR, SR.,                                 )
        Defendant.                                        )

                                       MEMORANDUM OF OPINION 1

             This case is currently before the Court on the motion for summary judgment

of the debtor-defendant, John W. Struhar, Sr. (“the debtor”). The debtor contends

that he is entitled to summary judgment in this nondischargeability action by


1
    This Opinion is not intended for official publication.



20-01073-aih         Doc 17       FILED 03/22/21           ENTERED 03/22/21 15:00:18                  Page 1 of 19
Cutting Edge Decorative Concrete (“Cutting Edge”) under both 11 U.S.C.

§ 523(a)(4) (Count One) and § 523(a)(2)(A) (Count Two) because the debt owed to

Cutting Edge was incurred by Bottomline Auctions Inc. (“Bottomline”), a

corporation that was wholly owned by the debtor. The debtor argues that because

Cutting Edge has not shown that the debtor was the alter ego of Bottomline, the

debtor should not be personally liable for the debt of the separate corporate entity.

For the reasons that follow, the debtor’s motion for summary judgment is granted

with respect to § 523(a)(4) (Count One) and denied with respect to § 523(a)(2)(A)

(Count Two).

                                  JURISDICTION

       This Court has jurisdiction over this action. Determinations of

dischargeability under 11 U.S.C. § 523 are core proceedings under 28 U.S.C.

§ 157(b)(2)(I) and Local General Order No. 2012-7, entered by the United States

District Court for the Northern District of Ohio.

                                  BACKGROUND

      Unless otherwise indicated, the facts described below are not in dispute.

The debtor was the sole equity owner of Bottomline, which operated as an auction

mediation company from 2009 until January 2020 (Docket No. 10). An auction

mediation company is “a company that provides a forum through the internet for a

                                          2




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 2 of 19
person to sell the person’s real or personal property via the submission of silent

bids using a computer or other electronic device.” Ohio Rev. Code Ann.

§ 4707.01(G). On September 1, 2019, Bottomline entered into an agreement with

Cutting Edge which stated that Bottomline would provide auction mediation

services for equipment owned by Cutting Edge (Docket No. 10). The agreement

was not signed by the debtor or any representative of Bottomline (Docket No. 10,

Exh. A). According to the agreement, Cutting Edge was to receive 68 percent of

the auction proceeds from Bottomline after the sale of the equipment, and

Bottomline would receive a 32 percent commission (Id.). No funds were remitted

to Cutting Edge following the sale (Docket No. 1, paragraph 11; Docket No. 4,

paragraph 11). According to the debtor, following the sale, Bottomline had

insufficient funds to pay Cutting Edge the money that was due under the agreement

(Docket No. 10). According to Cutting Edge, instead of turning over the funds, the

auction proceeds were used to pay the debtor’s “salary” (Docket No. 12). Cutting

Edge alleges that after the failure to remit the funds to Cutting Edge, the debtor

represented that he would “personally” make sure Cutting Edge was paid the

amount due under the agreement within two weeks in exchange for Cutting Edge

refraining from taking any collection actions (Docket No. 1, paragraph 13; Docket

No. 12), which the debtor denies (Docket No. 4, paragraph 13).

                                          3




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 3 of 19
      On April 13, 2020, the debtor filed a voluntary petition under chapter 7 of

the Bankruptcy Code (Case No. 20-11957, Docket No. 1). On Schedule E, the

debtor listed an unsecured debt held by “Cutting Edge Construction” in the amount

of $5,084. The debtor checked the box to indicate that the debt was incurred by

“debtor 1 only,” and listed the debt as a nonpriority unsecured claim “business

charge-off.” The debtor did not check the boxes to indicate that the claim was

contingent, unliquidated, or disputed.

      On July 20, 2020, Cutting Edge filed this adversary proceeding claiming that

the debt incurred by Bottomline, and by the debtor under the theory of alter ego or

piercing the corporate veil, for failing to remit the auction proceeds should be

nondischargeable under 11 U.S.C. § 523(a)(2)(A) and/or § 523(a)(4). In its

complaint, Cutting Edge focuses on an alter ego or veil piercing theory of liability.

Cutting Edge alleges that because the debtor was acting in a fiduciary capacity for

Bottomline when failing to remit the auction funds to Cutting Edge, the debt is

nondischargeable under §523(a)(4). Cutting Edge also alleges that, under an alter

ego liability theory or by piercing the corporate veil, the debt is nondischargeable

under § 523(a)(2)(A).

      On January 21, 2021, the debtor filed a motion for summary judgment

(Docket No. 10). In the motion, the debtor argues that the debt owed to Cutting

                                          4




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18      Page 4 of 19
Edge was incurred by Bottomline and any allegedly wrongful actions were by

Bottomline, not by the debtor personally. According to the debtor, Cutting Edge’s

mere statement that Bottomline was the alter ego of the debtor is not supported by

any alleged facts. The debtor argues that there is no evidence and no allegations

that the debtor should be held personally liable for the debts of Bottomline, a

separate corporate entity.

      On February 4, 2021, Cutting Edge filed a response to the debtor’s motion

for summary judgment (Docket No. 12). In its response, Cutting Edge argues that

Bottomline was the debtor’s wholly owned company, which collected the proceeds

of the auction of Cutting Edge’s equipment and paid the proceeds to the debtor as

“salary” rather than remitting the funds to Cutting Edge pursuant to the agreement.

Cutting Edge then claims that the debtor personally guaranteed to pay Cutting

Edge the auction proceeds in exchange for Cutting Edge not taking any legal

actions to collect on the debt. Cutting Edge claims that by personally guaranteeing

to pay Cutting Edge, the debtor created a fiduciary relationship with Cutting Edge

and then breached his fiduciary duty by failing to remit the auction funds.

      On February 24, 2021, the debtor filed a reply to Cutting Edge’s response

(Docket No. 16). In the reply, the debtor again argues that there are no grounds for

holding the debtor personally liable for Bottomline’s debt.

                                          5




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18      Page 5 of 19
                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Federal Rule of Bankruptcy Procedure 7056, provides that a court

“shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Rule 56 was amended in 2010; however, “[t]he

commentary to Rule 56 cautions that the 2010 amendments were not intended to

effect a substantive change in the summary-judgment standard.” Newell

Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533 (6th Cir. 2012). “A court

reviewing a motion for summary judgment cannot weigh the evidence or make

credibility determinations.” Ohio Citizen Action v. City of Englewood,

671 F.3d 564, 569 (6th Cir. 2012) (citation omitted). “Instead, the evidence must

be viewed, and all reasonable inferences drawn, in the light most favorable to the

non-moving party.” Id. at 570.

                                   DISCUSSION

      In his motion for summary judgment, rather than focusing on his own

potential liability, the debtor’s main argument is that no evidence has been

                                          6




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18      Page 6 of 19
presented to make the debtor liable for the debt of Bottomline under a theory of

alter ego or piercing the corporate veil. However, if the debtor himself is the one

who committed the misrepresentation or fraudulent scheme, the debtor is also

personally liable for his own tort, rather than being liable through a separate

company under a theory of alter ego or piercing the corporate veil. Simply because

someone is an agent of a separate corporate entity, that does not mean that if the

agent commits a tort or other wrong the agent cannot be sued in the agent’s

personal capacity:

              Ohio law provides that a corporate officer can be held
      personally liable for a tort committed while acting within the scope of
      his employment. . . . “Agents, like other persons, are bound to
      exercise ordinary care in the performance of their duties. If an agent
      fails to exercise care, and negligently or intentionally causes injury to
      another, the fact of agency will not relieve him of liability, and this is
      so even though the principal may be liable also. This general principle
      is applicable to corporate officers and agents. So, if a corporate officer
      commits a tort while in the performance of his duties, not only the
      corporation but the officer also will be liable for the wrongful acts.”

Atram v. Star Tool & Die Corp., 64 Ohio App. 3d 388, 393, 581 N.E.2d 1110,

1113 (1989) (quoting 12 Ohio Jurisprudence 3d (1979) 127-28, Business

Relationships, § 346); see also Carter-Jones Lumber Co. v. Dixie Distrib. Co.,

166 F.3d 840, 847 (6th Cir. 1999) (“In Ohio both a corporation and an officer are

liable for wrongful acts committed by an officer in performance of his corporate

duties.”). In short, no evidence of alter ego or veil piercing is needed if the debtor
                                           7




20-01073-aih   Doc 17    FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 7 of 19
is personally liable to Cutting Edge under some other state law claim, such as

common-law fraud or a personal guarantee.

      Absent a stipulation as to the debtor’s liability on an underlying state law

claim and the amount of such claim, Cutting Edge will need to establish the

elements of such a claim, in addition to the elements for the nondischargeability of

such claim under 11 U.S.C. § 523(a)(4) or (a)(2)(A). For purposes of the debtor’s

motion for summary judgment, the evidence when construed in a light most

favorable to Cutting Edge supports a claim that the debtor personally guaranteed

$5,084 that Bottomline owed Cutting Edge.

               DISCHARGEABILITY UNDER 11 U.S.C. § 523(a)(4)

      Section 523 of the Bankruptcy Code provides, in pertinent part:

            (a) A discharge under section 727 . . . of this title does not
      discharge an individual from any debt—
               ....
                     (4) for fraud or defalcation while acting in a fiduciary
               capacity, embezzlement, or larceny. . . .
The Sixth Circuit has defined defalcation to encompass “not only embezzlement

and misappropriation by a fiduciary, but also the failure to properly account for

such funds.” Bd. of Trs. of the Ohio Carpenters’ Pension Fund v. Bucci (In re

Bucci), 493 F.3d 635, 639 (6th Cir. 2007) (citations omitted).


                                            8




20-01073-aih    Doc 17    FILED 03/22/21    ENTERED 03/22/21 15:00:18        Page 8 of 19
      A debt is nondischargeable as a defalcation when the preponderance
      of the evidence establishes: (1) a preexisting fiduciary relationship;
      (2) breach of that fiduciary relationship; and (3) a resulting loss.

Id. (citations omitted). “Fiduciary capacity,” as applied in the defalcation

provision of § 523, is construed more narrowly than the term is used in other

contexts. The defalcation provision applies only to express or technical trusts, and

“does not apply to someone who merely fails to meet an obligation under a

common law fiduciary relationship. . . . Accordingly, the defalcation provision

applies to only those situations involving an express or technical trust relationship

arising from placement of a specific res in the hands of the debtor.” Id. at 639-40

(citations omitted).

      In addition, the Supreme Court recently addressed the state of mind

requirement for defalcation under § 523(a)(4) of the Bankruptcy Code in

Bullock v. BankChampaign, N.A., 569 U.S. 267 (2013). In Bullock, the Supreme

Court held that defalcation under § 523(a)(4) “includes a culpable state of mind

requirement akin to that which accompanies application of the other terms in the

same statutory phrase . . . one involving knowledge of, or gross recklessness in

respect to, the improper nature of the relevant fiduciary behavior.” 569 U.S.

at 269.




                                          9




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 9 of 19
      Embezzlement is defined as the “the fraudulent appropriation of property by

a person to whom such property has been entrusted or into whose hands it has

lawfully come.” Brady v. McAllister (In re Brady), 101 F.3d 1165, 1172-73

(6th Cir. 1996). “A creditor proves embezzlement by showing that he entrusted his

property to the debtor, the debtor appropriated the property for a use other than that

for which it was entrusted, and the circumstances indicate fraud.” Bucci, 493 F.3d

at 644 (quoting Brady, 101 F.3d at 1173).

      The degree of fraud required for embezzlement is fraud in fact involving

moral turpitude or intentional wrongdoing, for the purpose of permanently

depriving another of his property. Cash Am. Fin. Servs., Inc. v. Fox (In re Fox),

370 B.R. 104, 116 (B.A.P. 6th Cir. 2007). Since a debtor is unlikely to admit to

acting with bad motives, fraudulent intent may be shown through circumstantial

evidence. Id. at 116. The court may be aided in its subjective analysis by the

presence of traditional indicia of fraud—“e.g., suspicious timing of events,

insolvency, transfers to family members or other insiders.” Automated Handling v.

Knapik (In re Knapik), 322 B.R. 311, 316 (Bankr. N.D. Ohio 2004). The court

should review the circumstances surrounding the case and determine “whether all

the evidence leads to the conclusion that it is more probable than not that the

debtor had the requisite fraudulent intent. Rembert v. AT&T Universal Card Servs.

                                         10




20-01073-aih   Doc 17   FILED 03/22/21   ENTERED 03/22/21 15:00:18       Page 10 of 19
(In re Rembert), 141 F.3d 277, 282 (6th Cir. 1998). For embezzlement, a creditor

may establish circumstances indicating a debtor’s fraudulent intent, even if the

debtor did not make a misrepresentation or misleading omission on which the

creditor relied. Fox, 370 B.R. at 116. As a result, the creditors do not need to

demonstrate justifiable reliance to prove “fraud in fact” under § 523(a)(4).

      For purposes of § 523(a)(4), larceny is defined as “the fraudulent and

wrongful taking and carrying away of the property of another with intent to convert

such property to the taker’s use without the consent of the owner.”

Graffice v. Grim (In re Grim), 293 B.R. 156, 166 n.3 (Bankr. N.D. Ohio 2003).

The original taking of the property must have been unlawful. See Schreibman v.

Zanetti-Gierke (In re Zanetti-Gierke), 212 B.R. 375, 381 (Bankr. D. Kan. 1997).

      In Count One of the complaint, Cutting Edge alleges that the debt is

nondischargeable under § 523(a)(4). Although under § 523(a)(4) a debt is

nondischargeable for embezzlement, larceny, or defalcation, Cutting Edge’s

complaint only alleges defalcation. Because the complaint does not allege that the

debt is nondischargeable for embezzlement or larceny, the Court will not address

those issues.

      In its response to the motion for summary judgment, Cutting Edge refers to

state law in claiming that the debtor acted in a fiduciary capacity (Docket No. 12).

                                          11




20-01073-aih    Doc 17   FILED 03/22/21   ENTERED 03/22/21 15:00:18     Page 11 of 19
Cutting Edge cites to Groob v. KeyBank, 2006-Ohio-1189, 108 Ohio St. 3d 348,

843 N.E.2d 1170, which states that a fiduciary is “a person having a duty, created

by his undertaking, to act primarily for the benefit of another in matters connected

with his undertaking.” 108 Ohio St. 3d at 351 (internal citations omitted).

However, an exception to discharge under § 523(a)(4) for defalcation “does not

apply to someone who merely fails to meet an obligation under a common law

fiduciary relationship. . . . [T]he defalcation provision applies to only those

situations involving an express or technical trust relationship arising from

placement of a specific res in the hands of the debtor.” Bucci, 493 F.3d at 639-40.

Nothing in the complaint, response to motion for summary judgment, or in any of

the relevant affidavits or documents alleges the elements of an express or technical

trust with respect to the debtor. There is no genuine issue of material fact as to

whether an express or technical trust was created between the debtor personally

and Cutting Edge, and therefore the debtor’s motion for summary judgment as to

§ 523(a)(4) is granted.

      Whether the elements of an express or technical trust are alleged as to

Bottomline is irrelevant; Bottomline is not a party to this action. Moreover, even if

Cutting Edge had entered into the same arrangement personally with the debtor

directly, such an arrangement would not meet the technical trust requirements for

                                           12




20-01073-aih   Doc 17     FILED 03/22/21   ENTERED 03/22/21 15:00:18      Page 12 of 19
defalcation under § 523(a)(4). See, e.g., Aamodt v. Narcisi (In re Narcisi),

539 B.R. 385, 392 (Bankr. M.D. Fla. 2015) (“Bankruptcy courts have consistently

held that an individual who serves as an auctioneer or consignee under a private

contract does not act in a fiduciary capacity.”) aff’d, 559 B.R. 233 (M.D. Fla.

2016), aff’d, 691 F. App’x 606 (11th Cir. 2017); Freer v. Beetler (In re Beetler),

368 B.R. 720, 726 (Bankr. C.D. Ill. 2007) (no fiduciary relationship created under

§ 523(a)(4) from consignment sale of tractor); Poe v. Marshall (In re Marshall),

24 B.R. 105, 107 (Bankr. W.D. Mo. 1982) (“[T]he relationship of auctioneer-seller

contained none of the attributes of an express or technical trust. There was no

fiduciary relationship between plaintiff and defendant when the property was

sold.”).

      In this case, there is nothing in the one page “Auction Consignment

Agreement” that created a technical trust meeting the requirements of § 523(a)(4).

See Narcisi, 691 F. App’x at 611 (“[A] consignment agreement creating an agency

relationship does not, by itself, establish a fiduciary relationship for purposes of

§ 523(a)(4).”) (citing Commonwealth Land Title Co. v. Blaszak (In re Blaszak),

397 F.3d 386, 391 (6th Cir. 2005)). Nor is there anything under Ohio statutory

provisions for auctioneers that creates a technical trust for auction mediation

companies such as Bottomline. Rather, Chapter 4707 of the Ohio Revised Code

                                          13




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 13 of 19
generally exempts auction mediation companies from the licensing and other

regulatory requirements contained in that chapter. Ohio Rev. Code Ann.

§ 4707.02.

               DISCHARGEABILITY UNDER 11 U.S.C. § 523(a)(2)(A)

      Section 523 provides in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge
          an individual debtor from any debt—
             ....
             (2) for money, property, services, or an extension, renewal, or
             refinancing of credit, to the extent obtained by—
                    (A) false pretenses, a false representation, or actual fraud,
                    other than a statement respecting the debtor’s or an
                    insider’s financial condition . . . .
To except a debt from discharge for false representation under § 523(a)(2)(A), a

creditor must prove: (1) the debtor obtained money through a material

misrepresentation that, at the time, the debtor knew was false or made with gross

recklessness as to its truth; (2) the debtor intended to deceive the creditor; (3) the

creditor justifiably relied on the false representation; and (4) its reliance was the

proximate cause of the loss. Rembert, 141 F.3d at 280-81. The creditor must

demonstrate justifiable reliance under this section and need not pass the higher

standard of reasonable reliance. Field v. Mans, 516 U.S. 59, 74-75 (1995).




                                           14




20-01073-aih    Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 14 of 19
      A debt may also be excepted for discharge under § 523(a)(2)(A) for “actual

fraud.” In Husky Intern. Electronics, Inc. v. Ritz, 136 S. Ct. 1581, 1590 (2016), the

Supreme Court held that the term “actual fraud” in § 523(a)(2)(A) includes

fraudulent schemes even when those schemes do not involve a false representation,

such as a fraudulent conveyance of property made to evade payment to creditors.

For example, if the debtor’s use of Bottomline were all part of an elaborate fraud to

sell the equipment of entities such as Cutting Edge with no intention of turning

over the proceeds, that would establish nondischargeability for “actual fraud”

under § 523(a)(2)(A).

      Section 523(a)(2)(A) expressly excludes all statements respecting a debtor’s

financial condition, whether written or oral, as a basis for nondischargeability.

Prim Capital Corp. v. May (In re May), 368 B.R. 85, 2007 WL 2052185, at *5

(B.A.P. 6th Cir. 2007). Instead, statements respecting a debtor’s financial

condition fall under § 523(a)(2)(B). A debt based upon an oral misrepresentation

of financial condition is not actionable and will be dischargeable. Id. The United

States Supreme Court has recently held that the term “statement . . . respecting the

debtor’s . . . financial condition” should be interpreted very broadly, encompassing

even a statement about a single asset. Archer, Lamar & Cofrin v. Appling,

138 S.Ct. 1752, 1764 (2018). Justice Sotomayor explained that creditors still

                                         15




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18      Page 15 of 19
benefit from the protection of § 523(a)(2)(B) so long as they insist that the

representations respecting the debtor’s financial condition on which they rely in

extending money, property, services, or credit are made in writing. Id. Doing so

will likely redound to their benefit, as such writings can foster accuracy at the

outset of a transaction, reduce the incidence of fraud, and facilitate the more

predictable, fair, and efficient resolution of any subsequent dispute. Id.

      In Count Two of the complaint, Cutting Edge alleges that the debt is

nondischargeable under § 523(a)(2)(A). To make a determination of

nondischargeability for false representation under § 523(a)(2)(A), Cutting Edge

must first show that the debtor obtained money through a material

misrepresentation that, at the time, the debtor knew was false or made with gross

recklessness as to its truth. Rembert, 141 F.3d at 280-81. A creditor’s promise to

forebear from collection of a debt constitutes an “extension of credit” under

§ 523(a). See Wolf v. Campbell (In re Campbell), 159 F.3d 963, 966 (6th Cir.

1998).

      According to Cutting Edge, after Bottomline failed to remit the funds, the

debtor personally promised to make sure Cutting Edge was paid the amount due

under the agreement in exchange for Cutting Edge refraining from taking any

collection actions (Docket No. 1, paragraph 13; Docket No. 12). Cutting Edge

                                          16




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18       Page 16 of 19
claims that the debtor himself created a fiduciary relationship with Cutting Edge by

promising to personally repay the auction proceeds owed to Cutting Edge (Docket

No. 12, pg. 4). In the complaint, Cutting Edge claims the debtor “knew, or ought

to have known, that [the debtor] would not remit, nor permit Bottomline Auctions

Inc. to remit, the auction funds to Plaintiff Cutting Edge” (Docket No. 1, paragraph

9). Viewing the evidence in the light most favorable to Cutting Edge, a genuine

issue of material fact exists as to whether the debtor obtained money through a

material misrepresentation that, at the time, the debtor knew was false or made

with gross recklessness as to its truth.

      Second, Cutting Edge must show that the debtor intended to deceive Cutting

Edge. As discussed above, Cutting Edge claims that the debtor represented that he

would personally pay Cutting Edge the money it was owed under the agreement

even though he knew that statement was false. Viewing the evidence in the light

most favorable to Cutting Edge, a genuine issue of material fact exists as to

whether the debtor intended to deceive Cutting Edge.

      Third, Cutting Edge must show that it justifiably relied on the debtor’s false

representation. In an affidavit, the president of Cutting Edge states that he relied

upon the debtor’s promise to personally pay Cutting Edge the funds due under the

agreement and “believed that [he] was not dealing with Bottom[l]ine, but with

                                           17




20-01073-aih   Doc 17   FILED 03/22/21     ENTERED 03/22/21 15:00:18      Page 17 of 19
John Struhar himself” (Docket No. 12, pg. 7). Cutting Edge also claims that “there

is no dispute that Cutting Edge relied upon [the debtor’s] promise [to personally

pay Cutting Edge] to refrain from taking action [to collect the debt]”

(Docket No. 12, pg. 4). Therefore, viewing the evidence in the light most

favorable to Cutting Edge, a genuine issue of material fact exists as to whether

Cutting Edge justifiably relied on the debtor’s false representation.

      Finally, Cutting Edge must show that its reliance on the debtor’s false

representation was the proximate cause of Cutting Edge’s loss. Cutting Edge

claims it relied on the debtor’s promise to personally pay Cutting Edge the funds in

exchange for refraining from taking action to collect on the debt (Docket No. 12,

pg. 4). Therefore, viewing the evidence in the light most favorable to Cutting

Edge, a genuine issue of material fact exists as to whether Cutting Edge’s reliance

on the debtor’s false representation was the proximate cause of Cutting Edge’s

loss. Accordingly, the debtor’s motion for summary judgment as to Count Two of

the complaint is denied.

                                  CONCLUSION

      For the reasons stated above, the debtor’s motion for summary judgment is

granted as to Count One of the complaint and denied as to Count Two of the



                                         18




20-01073-aih   Doc 17   FILED 03/22/21    ENTERED 03/22/21 15:00:18      Page 18 of 19
complaint. Count Two will be the subject of a trial on April 23, 2021, and all

trial-related deadlines remain in effect.

      IT IS SO ORDERED.




                                            19




20-01073-aih   Doc 17   FILED 03/22/21      ENTERED 03/22/21 15:00:18   Page 19 of 19
